Citation Nr: 0602536	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. K. W.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge 
in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his currently diagnosed hearing loss, 
tinnitus, and psychiatric disorders began during military 
service.  The veteran submitted a medical opinion which 
indicates that his psychiatric disorder had its onset during 
military service.  In light of the veteran's military and 
medical histories a VA medical opinion is needed for proper 
adjudication of the case.

In this regard, at his personal hearing, the veteran reported 
that he began receiving psychiatric treatment in 1977 from 
Dr. Schmidt.  He also referred to Dr. Casey and Dr. Thorpe.  
A review of the Social Security Administration (SSA) records 
shows that he was initially granted disability benefits on 
August 26, 1975.  The RO should obtain the medical records 
supporting that initial award.   

Further, the veteran claims that he was exposed to excessive 
noise from the firing of artillery during military service.  
He has submitted photographs of tanks conducting field 
exercises.  He claims that the pictures are a representation 
of him when he was not wearing ear protection during tank 
field exercises.  At his personal hearing his ex-spouse 
indicated that he has had ringing in his ear since the 70's.  
He has submitted private medical records that contain 
diagnoses of tinnitus and hearing loss.  The Board finds that 
a medical opinion is needed.  

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action: 

1.  Th RO should obtain from the Social 
Security Administration the medical 
records supporting the August 26, 1975 
award.

2.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his hearing loss 
and tinnitus.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide opinion as to whether the 
veteran's tinnitus or hearing loss are at 
least as likely as not (that is, a 
probability of 50 percent or better) 
related to his military service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale for any opinion expressed 
should be included in the report.  

3.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disorders.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge 

such review in the examination report.  
Attention is invited to the June 1, 2005, 
report of social worker Green; and the 
July 19, 2005, report of doctor Vijapura.  
The examiner should provide opinion as to 
whether the veteran's psychiatric 
disorders are at least as likely as not 
related to his military service (that is, 
a probability of 50 percent or better).  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The rationale for any opinion 
expressed should be included in the 
report.       

3.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

